DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1
It is unclear what constitutes a “core of a nuclear power plant”.  It is unclear whether the centering pin is for centering a nuclear reactor core in a reactor vessel. 
As best understood, a “flow of a cooling fluid” is not being positively recited.  It follows that the phrases “an upstream face of the centering pin” and “located upstream in a direction of flow of a cooling fluid to reduce instabilities when the cooling fluid is circulating around the centering pin” are confusing and unclear in their purpose.  The subject matter of claim 1 is defined by an intended result to be achieved instead of by structural features which cause the result.  The recited intended function does not follow 
The phrase “a height of the upper hydrodynamic profile is in an order of magnitude of a horizontal thickness” is unclear.  As best understood, the phrase does not further define the structure of the recited pin, because every pin inherently has a height that mathematically relates to its thickness.  
Additionally, the wording “a height” in the above phrase allows for only a portion of the entire height, which further renders the height to thickness relationship unclear.  It is unclear whether the height is the entire height.
Additionally, the wording “a horizontal thickness” in the above phrase allows for only a portion of the greatest (largest) thickness, which further renders the height to thickness relationship unclear.  It is unclear whether the thickness is the greatest (largest) thickness.  Additionally, the centering pin has two horizontal directions (e.g., Figure 6).  Which horizontal direction is used for the horizontal thickness is unclear.
Claim 3
The phrase “a height of the lower hydrodynamic profile is in an order of twice the horizontal thickness” is unclear.  For example, it is unclear whether the phrase means that the entire height of the lower hydrodynamic profile equals twice the largest horizontal thickness of the centering pin, or some other meaning.  Additionally, the wording “a height” in the phrase allows for only a portion of the entire height, which further renders the height to thickness relationship unclear.  Again, it is unclear whether the thickness is the greatest (largest) thickness.

Claim 6
The phrase “the height of the upper hydrodynamic profile . . . is in an order of 0.87 times the horizontal3Application No.: 16/628,752Docket No.: REGIM 3.3F-450 thickness” is unclear.  For example, it is unclear whether the phrase means that the entire height of the upper hydrodynamic profile equals 0.87 times the greatest horizontal3Application No.: 16/628,752Docket No.: REGIM 3.3F-450 thickness, or some other meaning.  Again, it is unclear whether the thickness is the greatest (largest) thickness.
The phrase “the height of the lower hydrodynamic profile is in the order of 1.93 times the horizontal thickness” is unclear.  For example, it is unclear whether the phrase means that the entire height of the lower hydrodynamic profile equals 1.93 times the greatest horizontal3Application No.: 16/628,752Docket No.: REGIM 3.3F-450 thickness, or some other meaning.  Again, it is unclear whether the thickness is the greatest (largest) thickness.
Claims 4-6 and 8
As previously discussed, a “flow of a cooling fluid” is not positively recited.  Thus, it is unclear how the terms “upstream” and “downstream” further define the structure of the recited pin.
Claim 8
The phrase “the lower hydrodynamic profile” lacks proper antecedent basis.
It is unclear what constitutes a “bottom of the reactor vessel”.  For example, it is unclear whether the lower half of a reactor vessel is a bottom of a reactor vessel. 
Furthermore, it would appear that a reactor vessel bottom would be the lowermost exterior surface of the reactor vessel.  This surface would be outside of the reactor vessel.  Thus, it is unclear how the (in-vessel) lower hydrodynamic profile can “reach” this exterior surface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bougis (US 5,550,883).
Bougis (cited via IDS) teaches a pin (22, 42).  The pin is usable for many functions, including centering a nuclear reactor core (2, 25) in a reactor vessel (1).  The pin comprises a hydrodynamic profile (34b, 44b) (e.g., col. 8, lines 5-10).  The pin inherently has a height that is in an order of magnitude of the horizontal thickness. 

Claims 1-3 and 7-9 are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmore (US 2009/0052606).
Gilmore (cited via IDS) teaches a pin (19).  The pin is usable for many functions, including centering a nuclear reactor core (14) in a reactor vessel (10).  The pin is in a flow annulus [0036].  The pin inherently comprises a hydrodynamic profile.  The pin inherently comprises a height that is in an order of magnitude of the horizontal thickness.

Claims 1-3 and 7-9 are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wivagg (US 5,793,828).

Wivagg teaches a pin (102).  The pin is in a flow annulus (104) between a reactor vessel (16) and shroud (14) (e.g., col. 6, lines 16-18; Figure 4).   The pin is usable for many functions, including centering a nuclear reactor core (12, 20).  The pin inherently comprises a hydrodynamic profile (e.g., Figure 4).  The pin inherently comprises a height that is in an order of magnitude of the horizontal thickness.

Claims 1-3 and 7-9 are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balog (US 5,864,594)
Balog teaches a pin (18).  The pin is in a flow annulus between a reactor vessel (1) and a core barrel (5).  The pin is usable for many functions, including centering a nuclear reactor core (71).  The pin inherently comprises a hydrodynamic profile.  The pin inherently comprises a height that is in an order of magnitude of the horizontal thickness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Bougis, Gilmore, Wivagg, or Balog as applied to claim 2/1 above, and further in view of either Graf (US 2015/0227132) or Janusz (US 5,302,068).
Claim 5
The skilled artisan would understand that centering and/or alignment pins can have various shapes to provide better contacting conformance with the structure being centered and/or aligned.  For example, Graf shows that it is well known in the centering art to use a centering pin (21) that comprise a pyramid shape [0061, 0071].  Janusz also shows that it is well known in the centering art to use a centering pin (120’) that comprise a pyramid shape (e.g., col. 8, lines 17-24).  
Each of the primary references is capable of being configured to use a centering pin with a pyramid shape to meet a particular centering system design..  Modification of either primary reference to have used a centering pin with a pyramid shape to have enhanced contacting conformance to meet a particular centering system design, as suggested by either of Graf or Janusz, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan. 
Claim 4
The configuration (shape) of a claimed item is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Objection to the Abstract
The Abstract of the disclosure is objected to because it is unclear what constitutes a “nuclear plant core”.  
The Abstract is further unclear because it includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is unclear what constitutes a “nuclear plant core”.  The following Title is suggested:  “Hydrodynamic Pin For Centering A Nuclear Reactor Core”.
Additional Comment
Despite its lack of clarity (as noted above in the 35 U.S.C. 112 rejections), indefinite claim 6 has not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646